Citation Nr: 1700562	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated at 30 percent disabling. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to June 1969.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The Veteran's PTSD manifests with social and occupational impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a December 2009 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided VA Examinations in March 2011 and in November 2015.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Increased Rating Claim

a. Pertinent Laws and Regulations
Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the RO rated the Veteran's PTSD at 30 percent disabling, pursuant to DC 9411 under the General Rating Formula for Mental Disorders.  See C.F.R. § 4.130 (2016).  He argues that he is entitled to a higher rating. 

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2016).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125 (a). 

b. Analysis

The RO's grant of service connection for the Veteran's PTSD was based on the Veteran's service personnel records, lay statements, and post-service medical evidence.  The record reflects that the Veteran experienced stressors during his honorable service in Vietnam.  See March 2011 Rating Decision.  His military occupational specialty was that of a radio teletype operator.  See DD Form 214.  

Outpatient VA Treatment Records were submitted for consideration.  The January 2010 treatment record was an initial PTSD consultation for the Veteran.  At that consultation, he reported difficulty sleeping and some episodes of depression.  He talked about difficulty with enclosed spaces and some episodes of irritability and anger.  He denied a history of suicidal ideation or current suicidal ideation.  He reluctantly discussed his experiences in Vietnam.  He also talked about his experiences robbing banks and going to jail.  After his sentence, he was married and worked the same job for fifteen years in sales.  He was referred for a PTSD evaluation.  See January 2010 VA Treatment Record. 

The Veteran was given a comprehensive evaluation in February 2010.  At that evaluation, he reported loss of interest and low mood.  He did not report recurrent intrusive thoughts and images.  He also denied avoiding thoughts and feelings related to traumatic events.  The Veteran stated that he often felt emotionally detached from others. While he admitted that his symptoms did impair his social and occupational functioning, he related that to his years robbing banks and being incarcerated, not to his experiences in Vietnam.  He was not diagnosed with PTSD during that evaluation.  See February 2010 VA Treatment Record.

In August 2010, VA provided the Veteran with a PTSD evaluation.  At that evaluation, the Veteran discussed experiencing depression, survivor's guilt and shame, over controlled anger, hypervigilance, emotional detachment and insomnia.  He stated that he struggled with suicidal ideation for years which prompted him to engage in self-destructive behavior in the form of robbing banks in the hopes of being confronted and killed by officers as a form of suicide.  The Veteran's Axis I diagnosis was PTSD, chronic with delayed onset.  See August 2010 VA PTSD Evaluation. 

VA afforded the Veteran a mental health examination in connection with his claim in late March 2011.  The Veteran reported that he had intrusive thoughts and flashbacks of his experiences in Vietnam, survivor's guilt, hypervigilance, sleep disturbances that were improving with the help of therapy, and some anxiety and depression over the years.  He also described a period of time when he was robbing banks with toy guns in order to induce "suicide by cop"; however, the examiner stated that more information would be needed in order to determine whether this was attributable to his PTSD or was willful misconduct.  The Veteran's Axis I diagnosis was PTSD secondary to Vietnam War experiences.  The examiner found that the Veteran's capacity for improvement and remission of PTSD was better; that he did not abuse substances, his marriage was stable, and that he was active and invested in therapy which was helping him manage his symptoms.  See March 2011 VA Examination.  

According to the Veteran's February 2012 notice of disagreement (NOD), he strongly believes that his PTSD symptoms, including sleep disturbances (sleeping 2-3 hours a night), inability to concentrate and study, social dysfunction, hypervigilance, and bouts of anger, necessitate a higher disability rating than 30 percent.  See Veteran's NOD.

In support of the appeal, the Veteran submitted a letter from the Veteran's Center where he attends individual and group counseling for his PTSD.  The letter, written by a psychologist at the center, stated that the Veteran continues to experience symptoms associated with his PTSD, including survivor's guilt and shame, hypervigilance, insomnia, over controlled anger, as well as a history of suicidal ideation (referencing the Veteran's previous attempt at "suicide by cop").  The psychologist went on to state that the Veteran still struggles with suicidal ideation which he address through positive self-talk, the support of his wife, and work with an organization that tries to educate and assist individuals on PTSD.  See February 2012 Letter from Veteran's Center.  

Additional VA Outpatient Treatment Records noted that the Veteran is a speaker/advocate for veterans with PTSD and enjoyed this role. They also noted that the Veteran was getting group treatment and counseling from VA for his PTSD symptoms. These notes indicated that overall the Veteran was doing well with managing his PTSD.  See June 2010 and June 2013 VA Treatment Records.  

The Veteran submitted a lay statement from his wife regarding his PTSD symptoms.  In the statement, his wife stated that the Veteran overextends himself by being involved in too many activities and projects.  She thinks that he packs his life with activities in an attempt to forget what happened in Vietnam.  She noted that the Veteran is very claustrophobic, avoiding elevators and other cramped spaces.  She recounted the story of the Veteran being very upset when he was on an amusement park ride that went through a dark tunnel and stopped.  She also stated that he could not tolerate doing an MRI for the same reason.  The Veteran's wife stated that he re-lives his experiences in Vietnam every day.  See August 2014 Lay Statement. 

The Veteran also submitted another letter from the Veteran's Center where he continued to attend individual and group counseling for his PTSD.  In the March 2014 letter, a psychologist at the center noted that, despite participating in counseling sessions and volunteering in his community, the Veteran still continues to struggle with his PTSD.  The psychologist stated that the Veteran still experiences depression, anxiety, irritability, suicidal thinking with attempt or plan, panic attacks, and insomnia.  He stated that the Veteran is able to work through his thoughts of suicidal ideation by engaging in positive self-talk, sharing his feelings with his spouse and therapist, and attending support groups.  The psychologist also discussed that the Veteran has historically tried to minimize his symptoms in order to move forward without expressing the true impact his experiences in Vietnam have had on his daily life.  See March 2014 Letter from Veteran's Center.  

In November 2015, the Veteran was afforded a second VA mental health examination.  The examiner interviewed the Veteran who reported being happily married, having positive relationships with his children, stepchildren, and grandchildren, and being actively involved in several veterans' organizations.  He reported having speaking engagements about once a month where he speaks about his trauma and recovery.  He also previously spoke to state representatives and at Capitol Hill. He retired from work due to his physical health conditions, but maintains an active schedule. When asked to describe his current mood, the Veteran reported feeling, "pretty peaceful, pretty good."  He reported fleeting suicidal thoughts that he is able to use self-talk to handle.  He denied any suicidal intent or plan since his incarceration.  He described his mood as "pretty even" over the past few years.   Regarding re-experiencing symptoms, the Veteran reported having a serious flashback in the previous year (2014) during an MRI and in an elevator.  He denied having any similar flashbacks in the current year (2015).  Any trauma reminders, specifically helicopters, do elicit a response, but he is able to quickly remind himself that he is in control and does not find them distressing.  The Veteran stated that he does not actively avoid activities such as events with fireworks or being enclosed in tight spaces like carwashes.  However, his wife did note that his over involvement in activities could be a sign of avoidance.  

In addition to the interview, the examiner reviewed all relevant records.  She also administered several self-report tests to assess the Veteran's current level of disability.  He administered the Mississippi Scale for Combat Related PTSD (MISS).  The Veteran scored a 95, which, if taken at face value, was not suggestive of clinically significant symptoms of PTSD.  It falls short of the suggested cut off for PTSD and below the mean score for Veterans with PTSD.  He also administered the PCLC.  The Veteran's self-reported PTSD symptoms were a 40, well below the 50 cutoff for the overall score and at a level below that of patients diagnosed with PTSD.  Recent research of the Journal of Rehabilitation Research and Development suggested a more appropriate cutoff score of 60 for PTSD.  The Veteran's score is still well below this number.  The Veteran was given an AUDC test for alcohol use and his scores were negative for problematic alcohol use in the past year.  The examiner administered the Beck Depression Inventory II (BDI-II) and the Veteran's score was reflective of minimal depressive symptoms.  The Veteran also exhibited a minimal level of anxiety on the Beck Anxiety Index (BAI).  Finally, the examiner administered the MMPI-2-RF which is a structured, objectively scored measure of personality and pathology.  The Veteran's responses did not suggest symptom minimization or random responding; therefore, his overall profile was deemed valid and interpretable.  His overall profile was assessed as largely unremarkable with the exception of slighting elevated scales showing that he reported a pattern of cognitive difficulties, suicidal ideation, and being anger-prone.  

The examiner opined that at present, the Veteran did not meet the full DSM-V criteria for PTSD.  Rather, he reported sub-clinical levels of PTSD that would best be accounted for by a diagnosis of Other Specified Trauma or Stressor-Related Disorder.  This represents an improvement in the Veteran's PTSD severity level from his previous VA mental health examination in March 2011.  Additionally, she stated that the Veteran's service-connected psychological symptoms do not reach a severity threshold which renders him incapable of successfully participating in employment, either physical or sedentary.  She found that the Veteran's ability to manage his symptoms has been improving over time and that there is no compelling evidence that his symptoms leave him unable to participate in ordinary activities.  See November 2015 VA Examination.

Based on a careful review of the subjective and clinical evidence, the Board finds that the evidence supports a rating of 50 percent PTSD, but no higher.  

The Board finds that the Veteran is competent and credible to report his current symptoms and past and present experiences.  In regard to his current social and occupational functioning, the Veteran reports being involved in speaking engagements at veterans' organizations where he recounts his experiences in Vietnam and educates others about PTSD.  He has experienced panic attacks in the past due to his claustrophobia and flashbacks.  However, he reported that he had not experienced such an event in over a year.  He did not indicate that he currently experiences any recurrent episodes or events of panic that impair his ability to function in work or social environments.  Similarly, the Veteran does not appear to have difficulty understanding complex instructions or commands and any impairment of his memory has been attributed to his extremely active lifestyle and busy schedule, as his wife noted that he is involved in many projects.  While the Veteran has recounted times that he has experienced bouts of depression, anxiety, and over controlled anger, he most recently stated that he has been feeling "pretty good" and that his mood has been "pretty even."  He has also reported having very positive relationships with his family members.  While the Veteran did discuss suicidal ideation, he reported these feelings as transient and managed through positive self-talk.  

Despite the Veteran's ability to competent and credibly report his symptoms and past and present experiences relating to his service-connected PTSD, he has not demonstrated the requisite specialized knowledge and expertise necessary to assess whether his current symptomatology warrants an increased disability rating.  The most probative medical evidence regarding the Veteran's PTSD is the November 2015 VA Examination.  After reviewing the Veteran's relevant records, interviewing him, and administering several tests regarding PTSD, anxiety, depression, and alcohol use, the examiner found that the level of severity of the Veteran's PTSD has improved, since his first VA examination in March 2011.  Nonetheless, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating for the entire period of time on appeal, but no higher.  Although the Veteran still exhibit symptoms of PTSD, his ability to manage these symptoms has improved and as a result he does not experience occupational and social impairment with deficiencies in most areas.  He is able to attend speaking engagements and participated in other activities, including a job as a flower deliveryman until 2015 which ended due to physical constraints unrelated to his PTSD.  He has maintained a positive relationship with his wife and family members.  He also regularly attends group and individual treatment and counseling sessions.  

The evidence does not support an increased rating to 70 percent.  As noted above, a 70 percent rating reflects occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Although the Board recognizes that no singular symptom, or lack thereof, is dispositive of awarding a higher disability rating, or the existence of social and occupational impairments, the lack of those symptoms can be indicative of the Veteran's overall psychiatric condition. 

With regard to the Veteran's overall social impairment, the Board finds that there is no evidence of chronic impairment regarding the social aspects of the Veteran's life. VA records show a consistent willingness by the Veteran to commit to social situations and environments.  Indeed, the records note the Veteran reporting that he does not have issues with crowds, and has actively tried to participate in social activities.  The Veteran has repeatedly reported that he participated in community activities and he is active with his family.  Finally, the Veteran has also been noted to speak at veterans' organizations monthly.  The Board finds that such behavior is not indicative of impairment contemplated by a 70 percent rating for his PTSD.   In fact, the Veteran appears to be managing his symptoms better than he was in years before.  

The evidence does not support an increased rating to 70 percent as the evidence does not show that he has occupational or social impairments that result in deficiencies in most areas of his life, including work or family relationships.  An increase to 100 percent is not warranted based on the evidence before the Board, as the Veteran is not totally occupationally and socially impaired due to his PTSD.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule. Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause. The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating.  In short, referral for an extraschedular rating is not warranted. 

The Board thanks the Veteran, not only for his honorable military service, but also for his work in educating and informing the community at-large about PTSD.  However, given the record before it, the Board finds that the evidence of record does not establish that the Veteran's current psychiatric disability warrants higher than a 50 percent rating.  The evidence shows that the Veteran's service-connected PTSD does not render him unable to maintain meaningful occupational and social functions in most areas, such as work, school, family relationships, judgment, thinking or mood relationships.  Accordingly, the evidence most nearly approximates the criteria for an increased 50 percent rating for PTSD.  



ORDER

An increased disability rating for PTSD of 50 percent is granted.   



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


